DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 03/01/2021 is acknowledged by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 7, 10, and 18-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Dechant (US 2500156).
Dechant discloses:
1. A sliding disc assembly (fig.) for a dual spring valve comprising: a shaft (2, 14) defining a first end (bottom of 14) and a second end (top of 2); a disc (1) mounted on the shaft between the first end and the second end, the disc defining an upper disc surface (adjacent portion 2), a lower disc surface (adjacent portion 14), and an annular base surface (portion having 12 therein); a first spring (19) mounted on the shaft between the lower disc surface and the first end (bottom of 14) of the shaft; and a second spring (9) mounted on the shaft between the upper disc surface and the second end (top of 2) of the shaft, wherein the first spring defines a spring force that is different from a spring force of the second spring (19 being linear and 9 being nonlinear due to being conical).
2. The sliding disc assembly of claim 1, wherein: the shaft defines a shaft diameter (diameter of 2 or 14); the shaft defines a disc portion (portion on top of 1 on which lower end of spring 9 fits) oriented between the first end and the second end; the disc portion defines a diameter that is greater than the shaft diameter; and the disc is mounted on the disc portion (as seen in fig).
7. The sliding disc assembly of claim 1, wherein the second spring (19) defines an upper spring end (top of 9), a lower spring end (adjacent 1), and a spring diameter, the lower spring end oriented proximate to the disc, the spring diameter tapering from the upper spring end to the lower spring end (as seen in fig).

10. A dual spring valve comprising: a valve body (5), the valve body defining an inlet end (21), an outlet end (35), and a cavity (30, 33) extending from the inlet end to the outlet end; a seat body (10) positioned within the cavity and defining a seating surface; and a sliding disc assembly (1, 9, 19) positioned within the cavity, the sliding disc assembly comprising a disc (1), a first spring (19), and a second spring (9), the disc defining a base surface (surface facing 10), the sliding disc assembly movable between a first position (1 is raised to compress spring 9), wherein the base surface is spaced from the seating surface, and a second position (seated, as shown in fig.), wherein the base surface seats with seating surface, the second spring (19) biasing the sliding disc assembly towards the first position (as shown in fig.), and the first spring (9) biasing the sliding disc assembly towards the second position (19 would provide some bias between 16 and 1); wherein the dual spring valve is in an open configuration when the sliding disc assembly is in the first position (raised) and a closed configuration (seated, as in fig. 1) when the sliding disc assembly is in the second position.
18. A method of operating a dual spring valve comprising: providing the dual spring valve comprising a valve body defining a cavity and a sliding disc assembly received in the cavity, the sliding disc assembly comprising a first spring, a second spring, and a disc, wherein a spring force of the second spring is greater than a spring force of the first spring; biasing the sliding disc assembly to a first position within the cavity with the second spring, wherein the disc is spaced from a seat body of the dual spring valve in the first position; applying a fluid force to the disc with fluid in the cavity; and biasing the sliding disc assembly to a second position within the cavity with the first spring and the fluid force, wherein a base surface of the disc engages a seating surface of the seat body in the second position.
19. The method of claim 18, wherein: the valve body defines an inlet end and an outlet end; the sliding disc assembly further comprises a shaft slidably mounted within the cavity; biasing the sliding disc assembly to a first position comprising sliding the shaft within the cavity towards the inlet end; and biasing the sliding disc assembly to a second position by sliding the shaft within the cavity towards the outlet end.

Allowable Subject Matter
Claims 3-6, 8-9, 11-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 1798536 discloses a related disc check valve having two springs, one on each side and which can have different spring rates. EP 1106880, US 3085589, US 2623725, KR 102314190 each also discloses a related disc valve having two springs, one on each side. US 3134393 discloses a related check valve having a bowl shaped disc.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number is 571-270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4762.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753